 Case 3:18-cv-00684-MHL Document 55 Filed 09/13/19 Page 1 of 5 PageID# 799




                            UNITED STATES DISTRICT COURT                          II      «-    g ;
                            EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division                           SEP 1 32019

MARK WILLIAM THOMAS, et al.,                                                           ug. oismiCTOOUHr

              Plaintiffs,

       V.                                                   Civil No. 3:18-cv-00684-MHL

EQUIFAX INFORMATION SERVICES, LLC,

               Defendant.


                     FINAL APPROVAL AND INJUNCTIVE ORDER

       Plaintiffs, on their behalf and on behalf of all similarly situated consumers, submitted to

the District Court a Motion for Final Approval of Fed. R. Civ. P. 23(b)(2) Class Action

Settlement and a Motion for Attorneys' Fees and Class Representative Service Awards. These

motions seek final approval of the Stipulation and Agreement of Settlement (the "Agreement"),

and the exhibits attached thereto, entered into by and between Plaintiffs and Defendant.

Defendant does not oppose Plaintiffs' Motions.

       By Order dated May 14, 2019, the District Court entered an Order that preliminarily

approved the Agreement and conditionally certified the Settlement Class for settlement purposes

only (the "Preliminary Approval Order"). In compliance with the Class Action Faimess Act of

2005, Pub. L. No. 109-2, 119 Stat. 4, Defendant served written notice of the proposed class

settlement on the United States Attomey General and the appropriate state Attorneys General.

Due and adequate notice having been given to the Settlement Class in compliance with the

procedures set forth in the Agreement and the Preliminary Approval Order, this Court having

considered all papers filed and proceedings had herein, and otherwise being fiilly informed of the

premises and good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND
Case 3:18-cv-00684-MHL Document 55 Filed 09/13/19 Page 2 of 5 PageID# 800
Case 3:18-cv-00684-MHL Document 55 Filed 09/13/19 Page 3 of 5 PageID# 801
Case 3:18-cv-00684-MHL Document 55 Filed 09/13/19 Page 4 of 5 PageID# 802
Case 3:18-cv-00684-MHL Document 55 Filed 09/13/19 Page 5 of 5 PageID# 803
